Title: To James Madison from William Eaton, 23 December 1809
From: Eaton, William
To: Madison, James


Brimfield, December 23, 1809.
The bearer, Colonel John Eugene, of Leitensdorfer, served with me very faithfully in character of adjutant and inspector general in my expedition on the coast of Barbary, in 1805. He exhibited talents, courage, and perseverance. Before the battle of Marengo he commanded a regiment of Tyrolese chasseurs, He was extremely useful to us in passing the desert, and at Derne. He seeks an asylum in this country, and I hope he will find patronage. With profound respect, I have the honor to be, your excellency’s very obedient servant,
William Eaton
